Citation Nr: 1642818	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-28 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2007 to September 2011.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the RO in Albuquerque, New Mexico.  


REMAND

The Veteran asserts that his service-connected degenerative arthritis of the lumbar spine warrants an initial evaluation higher than the 10 percent rating currently assigned.  

The claims file reflects that the Veteran was last afforded a VA examination in July 2011, prior to service separation, to assess the severity of low back disorder.  On the August 2014 Form 9, the Veteran stated that he was in constant pain which affected his marriage, and significantly limited the activities he could participate in.  Additionally, the Veteran stated that his feet tingled at least four days a week, which raises the issue of potential neurological disorders associated with or caused by the Veteran's service-connected low back disability.  In July 2016, the Veteran asserted that his low back symptomatology had worsened since it was last evaluated for compensation purposes, and that this disorder was of such severity that it prevented him from working outside of his family's business.  

When, as here, a veteran asserts that a service-connected disorder is worse than when originally rated, and when the available evidence is too old for an evaluation of the veteran's current condition, VA's duty to assist includes providing him with a new examination.  38 C.F.R. § 3.159 (c)(4)(i); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Thus, the Veteran must be afforded a VA examination to assess the severity of his service-connected low back disability.  

The Veteran's assertion that he can only work for his family's business may constitute "protected employment" thus raising the question of unemployability.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

As a decision on the remanded claim may have an effect on the outcome of the Veteran's TDIU claim, the Board finds the issues are inextricably intertwined and that the issue of entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran appropriate notice with regard to TDIU.  In addition, the Veteran must be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran must be provided an appropriate amount of time to respond to this notification.  This notification must be associated with the electronic claims file.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All additional pertinent records identified by the Veteran during the course of the remand must also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain and associate VA treatment records regarding the Veteran dated since July 2011 with the claims file.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected low back disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected low back disorder.  

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disorder.  

The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation demonstrating any notice that was sent was returned as undeliverable must be obtained and associated with the Veteran's claims file.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

